        Case 3:18-cr-00036-BR     Document 69
                                           68    Filed 01/04/21
                                                       12/23/20   Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION

       UNITED STATES OF AMERICA,
                                                    Case 3:18-cr-00036-BR
                    Plaintiff,
       v.                                           ORDER GRANTING
                                                    JOINT MOTION TO
       PAUL JUMROON,                                REDUCE SENTENCE
                    Defendant.



      This matter is before the Court on the joint motion of the parties to reduce the
defendant’s sentence pursuant to 18 U.S.C. §3582(c)(1)(A)(i). Based on that motion
and having given full consideration to the factors set out in 18 U.S.C. §3553(a), the
Court finds extraordinary and compelling reasons to warrant a reduction in sentence

                                                                                1
        Case 3:18-cr-00036-BR      Document 69
                                            68      Filed 01/04/21
                                                          12/23/20   Page 2 of 2




to time served, effective within 24 hours of the entry of judgment or, if that date falls
on a weekend or federal holiday, the next business day following the entry of
judgment.
      The term of imprisonment is shall be followed by three years of supervised
release with the conditions set forth in the original judgment and the following
additional conditions:
      1) the defendant shall be placed on home confinement until January 16, 2022,
      and
      2) the defendant shall self-quarantine upon his arrival home, avoiding indoor
      or close contact with any other resident of the home for fourteen days.
      The Court concludes that this release is consistent with the policy statements
of the U.S. Sentencing Commission and that defendant’s release does not pose a
risk to the community or any other person.
      The Court therefore GRANTS the Joint Motion to Reduce Sentence.
      IT IS HEREBY ORDERED that defendant shall be released to home detention.
The remaining provisions of his sentence shall remain as previously ordered, with the
added condition that the defendant shall be on home detention until January 16,
2022. An Amended Judgment and Commitment Order shall be prepared and entered
forthwith, in accordance with this decision.


      SIGNED this 4th day of January, 2021,



                                               /s/ Anna J. Brown

                                         Anna J. Brown
                                         US Senior District Judge



                                                                                   2
